UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 19-1655


MARIE THERESE ASSA’AD-FALTAS, on behalf of herself and the class she
represents,

                 Plaintiff - Appellant,

           and

SORAYA F. FARES,

                 Plaintiff,

           v.

UNIVERSITY OF SOUTH CAROLINA; ATTORNEY GENERAL OF VIRGINIA;
CAROL NANCE,

                 Defendants - Appellees.



                                   No. 19-1662


MARIE THERESE ASSA’AD-FALTAS,

                 Plaintiff - Appellant,

           and

SORAYA F. FARES,

                 Plaintiff,

           v.
U. S. IMMIGRATION AND NATURALIZATION SERVICE; THOMAS P.
FISCHER, Former District Director, U. S. Immigration and Naturalization Service;
UNNAMED IMMIGRATION EMPLOYEES, in their official capacity,

                   Defendants - Appellees,

             and

JOAN M. ALTEKRUSE, in her individual capacity,

                   Defendant.



                                     No. 19-1663


MARIE THERESE ASSA’AD-FALTAS, a/k/a Doctor Faltas, MD, MPH,

                   Plaintiff - Appellant,

             v.

ATTORNEY GENERAL OF VIRGINIA; CAROL NANCE, in her individual and
official capacities; BOBBY GIST, in his individual capacity; DAVID SHERIDAN,
in his individual capacity; PATRICK BARRESI, in his individual capacity; JUDY
WEEKS, in her individual capacity; J. O’NEAL HUMPHRIES, in his individual
capacity; LAWRENCE DARK, in his individual capacity; JOAN M. ALTEKRUSE,
in her individual capacity; ERNEST ALTEKRUSE, in his individual capacity;
RICHARD CRESWICK, in his individual capacity; THE LAW FIRM OF NEXSEN,
PRUET, JACOBS & POLLARD, LLP, in its corporate capacity; VICTORIA
ESLINGER, in her individual capacity; SUSAN MCWILLIAMS, in her individual
capacity; JOHN TRUSSELL, in his individual capacity; EDWARD TURBEVILLE,
in his individual capacity,

                   Defendants - Appellees,

             and

RANDALL MEADS CHASTAIN, in his individual capacity; THE STATE
NEWSPAPER, in its corporate capacity; KATHERINE GRAY, individually and as
agent of the State Newspaper; CLAUDIA SMITH BRINSON, individually and as

                                            2
agent of the State Newspaper; PATRICK BLANCHAT, individually and as agent of
the State Newspaper; THOMAS MCLEAN, individually and as agent of the State
Newspaper; WILLIAM RHONE, individually and as agent of the State Newspaper;
CHRIS RILEY; UNKNOWN NAMED DEFENDANTS,

                    Defendants.



Appeals from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:94-cv-01578-TLW; 3:93-cv-03303-
TLW; 3:95-cv-01521-TLW)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se. Andrew Lindemann, LINDEMANN,
DAVIS & HUGHES, PA, Columbia, South Carolina, for Appellee University of South
Carolina.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       In these consolidated cases, Marie Therese Assa’ad-Faltas appeals the district

court’s orders denying as untimely her Fed. R. Civ. P. 60(b) motions to reopen the

respective underlying district court actions, as well as the court’s orders denying her

subsequently filed Fed. R. Civ. P. 59(e) motions and motions to reassign. We have

reviewed the records in the underlying federal actions and discern no error. We thus affirm

the district court’s various orders for the reasons stated by the district court. See Assa’ad-

Faltas v. Univ. of S. C., No. 3:94-cv-01578-TLW (D.S.C. April 14, 2019 & May 17, 2019);

Assa’ad-Faltas v. U. S. Immigration & Naturalization Serv., No. 3:93-cv-03303-TLW

(D.S.C. April 14, 2019 & May 17, 2019); and Assa’ad-Faltas v. Attorney Gen. of Va., No.

3:95-cv-01521-TLW (D.S.C. April 14, 2019 & May 17, 2019). We deny all pending

motions in these appeals. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              4